898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lon CHAPMAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES ADMINISTRATION,Defendant-Appellee.
No. 89-5798.
United States Court of Appeals, Sixth Circuit.
March 13, 1990.

On Appeal from the United States District Court for the Eastern District of Kentucky, 88-00236, Uuthauk, D.J.
E.D.Ky.
AFFIRMED.
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and ROBERT HOLMES BELL, District Judge*.
PER CURIAM.


1
Plaintiff-Appellant, Lon Chapman, has appealed from the decision of the district court granting summary judgment in favor of the Secretary of Health and Human Services (Secretary), denying Chapman's application for disability insurance benefits.  Upon review of the claimant's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the Secretary's denial of disability is supported by substantial evidence.


2
Accordingly, the summary judgment in favor of the Secretary is AFFIRMED for the reasons stated in the district court's order of April 28, 1989.



*
 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by designation